15-1024
     Coulibaly v. Lynch
                                                                                 BIA
                                                                              Hom, IJ
                                                                         A200 738 709
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 20th day of July, two thousand sixteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            DEBRA ANN LIVINGSTON,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   LASSINA COULIBALY, AKA LASSINE
14   TOURE,
15            Petitioner,
16
17                        v.                                   15-1024
18                                                             NAC
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                      Gary J. Yerman, New York, New
25                                        York.
26
27   FOR RESPONDENT:                      Benjamin C. Mizer, Principal
28                                        Deputy Assistant Attorney General;
29                                        Melissa Neiman-Kelting, Senior
30                                        Litigation Counsel; Anthony J.
31                                        Messuri, Trial Attorney, Office of
32                                        Immigration Litigation, United
33                                        States Department of Justice,
34                                        Washington, D.C.
 1         UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5         Petitioner Lassina Coulibaly, a native and citizen of

 6   the Ivory Coast, seeks review of a March 10, 2015, decision

 7   of the BIA, affirming an August 15, 2013, decision of an

 8   Immigration Judge (“IJ”) denying Coulibaly’s application for

 9   asylum,   withholding      of   removal,      and     relief    under     the

10   Convention     Against    Torture       (“CAT”).        In     re    Lassina

11   Coulibaly, No. A200 738 709 (B.I.A. Mar. 10, 2015), aff’g

12   No. A200 738 709 (Immig. Ct. N.Y. City Aug. 15, 2013).                     We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15         Under    the   circumstances       of    this     case,       we    have

16   considered both the IJ’s and the BIA’s opinions “for the

17   sake of completeness.”      Wangchuck v. Dep’t of Homeland Sec.,

18   448 F.3d 524, 528 (2d Cir. 2006).             The applicable standards

19   of review are well established.            8 U.S.C. § 1252(b)(4)(B);

20   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

21   The   agency    may,     “[c]onsidering       the     totality       of    the


                                         2
 1   circumstances,”             base         a         credibility          finding       on

 2   inconsistencies        in    an     asylum          applicant’s    statements        and

 3   other record evidence “without regard to whether” they go

 4   “to     the   heart    of     the        applicant’s         claim.”       8      U.S.C.

 5   §   1158(b)(1)(B)(iii);            Xiu       Xia    Lin,    534   F.3d    at   163-64.

 6   Substantial       evidence        supports          the    agency’s     determination

 7   that Coulibaly was not credible as to his claim that he and

 8   his family had been tortured in the Ivory Coast on account

 9   of their ethnicity and political opinion.

10         The     agency        reasonably             relied    on   several         record

11   inconsistencies.            See    Xiu       Xia     Lin,   534   F.3d    at   164-67.

12   Coulibaly’s testimony that he had personally applied for and

13   obtained his Ivory Coast identification card prior to his

14   departure from that country in March 2009 was inconsistent

15   with the card, which was issued in August 2009, five months

16   after       his   departure.                  When        confronted      with     this

17   inconsistency, Coulibaly was unresponsive before ultimately

18   admitting     that     he    had    not       been    truthful     in    his   earlier

19   testimony and that he had not received the card until after

20   his arrival in the United States.                          See Siewe v. Gonzales,

21   480 F.3d 160, 170 (2d Cir. 2007) (providing that an asylum


                                                   3
 1   applicant’s presentation of “a single false document or a

 2   single instance of false testimony may (if attributable to

 3   the     petitioner)        infect     the      balance        of   the      alien’s

 4   uncorroborated or unauthenticated evidence . . . [and] may

 5   also influence the IJ’s assessment of . . . the credibility

 6   of the petitioner.”).

 7          In     addition,      Coulibaly’s       testimony        and   the     birth

 8   certificate he submitted were inconsistent as to when he was

 9   born    and    whether     he    obtained      the    certificate        after   his

10   departure from the Ivory Coast.                      And Coulibaly’s sister

11   attested       in    her   affidavit         that    she     saw   her     father’s

12   “lifeless” body lying on the ground where he had been shot,

13   but she testified inconsistently that she had not seen his

14   body.       When confronted with their inconsistent statements,

15   Coulibaly       and    his      sister   did        not     provide      compelling

16   explanations.         See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

17   Cir. 2005).

18          Having       questioned      Coulibaly’s           credibility,     the    IJ

19   reasonably relied further on his failure to provide certain

20   corroborating evidence to rehabilitate his testimony.                            See

21   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).


                                              4
 1   Furthermore, there is no merit to Coulibaly’s argument that

 2   his country conditions evidence independently established a

 3   pattern or practice of persecution against ethnic Dioula in

 4   the Ivory Coast such that he has a well-founded fear of

 5   persecution because, even if credible as to his ethnicity,

 6   he was not credible as to his assertion that he is Ivorian.

 7   See 8 C.F.R. § 1208.13(b)(2)(iii) (requiring applicant to

 8   demonstrate     that   he     is   similarly    situated       to   the     group

 9   against whom there is a pattern or practice of persecution).

10        Given the inconsistencies and lack of corroboration,

11   the agency’s adverse credibility determination is supported

12   by substantial evidence.           See 8 U.S.C. § 1158(b)(1)(B)(iii);

13   see also Xiu Xia Lin, 534 F.3d at 165-68.                 That finding is

14   dispositive of Coulibaly’s claims for asylum and withholding

15   of   removal    because     those    claims    are    based    on     the    same

16   factual predicate.        See Paul v. Gonzales, 444 F.3d 148, 156

17   (2d Cir. 2006).         Coulibaly does not challenge the BIA’s

18   determination that he abandoned his CAT claim.

19        For the foregoing reasons, the petition for review is

20   DENIED.    As    we    have    completed      our    review,    any    stay    of

21   removal that the Court previously granted in this petition


                                           5
1   is VACATED, and any pending motion for a stay of removal in

2   this petition is DISMISSED as moot.    Any pending request for

3   oral argument in this petition is DENIED in accordance with

4   Federal Rule of Appellate Procedure 34(a)(2), and Second

5   Circuit Local Rule 34.1(b).

6                                 FOR THE COURT:
7                                 Catherine O’Hagan Wolfe, Clerk




                                   6